ORDER

PER CURIAM.
The Acting Secretary of Veterans Affairs responds to the court’s September 24, 2007 show cause order and moves to dismiss Lawrence Thompson’s appeal from the United States Court of Appeals for Veterans Claims as untimely. Thompson has not responded.
Thompson appealed to the Court of Appeals for Veterans Claims from a January 10, 2005 decision of the Board of Veterans’ Appeals denying disability benefits for a service-connection claim for diabetes mellitus. On January 17, 2007, 22 VetApp. 71, in a single-judge decision, the court affirmed. Thompson timely moved for reconsideration, or in the alternative, for a three-judge panel decision. On March 23, 2007, the court denied Thompson’s motions and entered judgment. Thompson’s appeal was received on May 31, 2007.
Thompson’s appeal was due within 60 days of the entry of judgment, or by May 22, 2007. See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1). Because the notice was untimely filed the appeal must be dismissed for lack of jurisdiction. See Bowles v. Russell, 551 U.S. -, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (the timely filing of a notice of appeal in a civil case is a jurisdictional requirement).
Accordingly,
IT IS ORDERED THAT:
(1) Thompson’s appeal is dismissed.
(2) Each side shall bear its own costs.